Exhibit AGREEMENT AND PLAN OF MERGER By and Between OCEANFIRST FINANCIAL CORP., And CENTRAL JERSEY BANCORP Dated as of May 26, 2009 TABLE OF CONTENTS Page ARTICLE I. THE MERGER 2 Section 1.1. Consummation of Merger; Closing Date 2 Section 1.2. Effect of Merger 2 Section 1.3. Tax Consequences 3 Section 1.4. Further Assurances 3 Section 1.5. Directors and Officers 3 ARTICLE II. CONVERSION OF CONSTITUENTS’ CAPITAL SHARES 4 Section 2.1. Manner of Conversion of Central Jersey Shares 4 Section 2.2. RESERVED 5 Section 2.3. Central Jersey Stock Options and Stock Appreciation Rights 5 Section 2.4. Fractional Shares 6 Section 2.5. Effectuating Conversion 6 Section 2.6. Determination of Alternative Structures 8 Section 2.7. Laws of Escheat 8 Section 2.8. Dissenting Shares 8 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF CENTRAL JERSEY 9 Section 3.1. Corporate Organization 9 Section 3.2. Capitalization 10 Section 3.3. Financial Statements; Filings 10 Section 3.4. Loan Portfolio; Reserves 11 Section 3.5. Certain Loans and Related Matters 11 Section 3.6. Authority; No Violation 12 Section 3.7. Consents and Approvals 13 Section 3.8. Broker’s Fees 13 Section 3.9. Absence of Certain Changes or Events 13 Section 3.10. Legal Proceedings; Etc. 13 Section 3.11. Taxes and Tax Returns 14 Section 3.12. Employee Benefit Plans 15 Section 3.13. Title and Related Matters 18 Section 3.14. Real Estate 18 Section 3.15. Environmental Matters 19 Section 3.16. Commitments and Contracts 20 Section 3.17. Regulatory Matters 22 Section 3.18. Registration Obligations 22 Section 3.19. Antitakeover Provisions 22 Section 3.20. Insurance 22 Section 3.21. Labor 23 Section 3.22. Compliance with Laws 23 Section 3.23. Transactions with Management 24 Section 3.24. Derivative Contracts 24 Section 3.25. Deposits 25 Section 3.26. Accounting Controls; Disclosure Controls 25 Section 3.27. Deposit Insurance 25 Section 3.28. Intellectual Property 26 Section 3.29. Absence of Undisclosed Liabilities 26 Section 3.30. Reports 26 Section 3.31. Fairness Opinion 27 Section 3.32. Investment Securities 27 Section 3.33. Proxy Materials 27 Section 3.34. Ownership of OceanFirst Common Stock 27 Section 3.35. Transactions With Affiliates 27 Section 3.36. Indemnification 27 Section 3.37. Voting Agreements 27 Section 3.38. Untrue Statements and Omissions 28 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF OCEANFIRST 28 Section 4.1. Organization and Related Matters of OceanFirst 28 Section 4.2. Capitalization 29 Section 4.3. Authorization 29 Section 4.4. Financial Statements 29 Section 4.5. Consents and Approvals 30 Section 4.6. Proxy Materials 30 Section 4.7. Regulatory Matters 30 Section 4.8. Untrue Statements and Omissions 31 Section 4.9. Absence of Certain Changes or Events 31 Section 4.10. Legal Proceedings; Etc. 31 Section 4.11. Compliance with Laws 31 Section 4.12. Antitakeover Provisions 32 Section 4.13. Accounting Controls; Disclosure Controls 32 Section 4.14. Deposit Insurance 33 Section 4.15. Absence of Undisclosed Liabilities 33 Section 4.16. Reports 33 Section 4.17. Fairness Opinion 34 ARTICLE V. COVENANTS AND AGREEMENTS 34 Section 5.1. Conduct of the Business of Central Jersey and OceanFirst 34 Section 5.2. Current Information 37 Section 5.3. Access to Properties; Personnel and Records 37 Section 5.4. Approvals of Shareholders 38 Section 5.5. No Other Bids 39 Section 5.6. Notice of Deadlines 40 Section 5.7. Maintenance of Properties 41 Section 5.8. Conforming Accounting and Reserve Policies 41 Section 5.9. Bank Merger Agreement 41 ARTICLE VI. ADDITIONAL COVENANTS AND AGREEMENTS 41 Section 6.1. Reasonable Best Efforts; Cooperation 41 Section 6.2. Regulatory Matters 41 Section 6.3. Employment and Employee Benefits Matters 42 Section 6.4. Indemnification 44 Section 6.5. Registration Statement 45 Section 6.6. Press Releases 46 Section 6.7. Nasdaq Listing 46 Section 6.8. RESERVED 46 Section 6.9. Notification of Certain Matters 46 Section 6.10. Affiliates 46 ARTICLE VII. MUTUAL CONDITIONS TO CLOSING 47 Section 7.1. Shareholder Approvals 47 Section 7.2. Regulatory Approvals 47 Section 7.3. Litigation 47 Section 7.4. Proxy Statement/Prospectus and Registration Statement 47 Section 7.5. Tax Opinion 47 ARTICLE VIII. CONDITIONS TO THE OBLIGATIONS OF OCEANFIRST 48 Section 8.1. Representations and Warranties 48 Section 8.2. Performance of Obligations 48 Section 8.3. Certificate Representing Satisfaction of Conditions 48 Section 8.4. Consents Under Agreements 48 Section 8.5. Material Condition 49 Section 8.6. Receipt of Option Cancellation Agreements 49 Section 8.7. Receipt of Voting Agreements 49 Section 8.8. No Pending Governmental Actions 49 Section 8.9. Dissenting Shares 49 Section 8.10. Termination of the Central Jersey 401(k) Plan 49 ARTICLE IX. CONDITIONS TO OBLIGATIONS OF CENTRAL JERSEY 49 Section 9.1. Representations and Warranties 49 Section 9.2. Performance of Obligations 50 Section 9.3. Certificate Representing Satisfaction of Conditions 50 Section 9.4. Consents Under Agreements 50 Section 9.5. OceanFirst Shares 50 Section 9.6. Receipt of Voting Agreements 50 Section 9.7. Employment 50 ARTICLE X. TERMINATION, WAIVER AND AMENDMENT 51 Section 10.1. Termination 51 Section 10.2. Effect of Termination; Termination Fee 52 Section 10.3. Amendments 53 Section 10.4. Waivers 53 Section 10.5. Non-Survival of Representations, Warranties and Covenants 53 ARTICLE XI. MISCELLANEOUS 53 Section 11.1. Definitions 53 Section 11.2. Entire Agreement 56 Section 11.3. Notices 56 Section 11.4. Severability 57 Section 11.5. Costs and Expenses 57 Section 11.6. Captions 57 Section 11.7. Counterparts 57 Section 11.8. Persons Bound; No Assignment 58 Section 11.9. Governing Law 58 Section 11.10. Exhibits and Schedules 58 Section 11.11. Waiver 58 Section 11.12. Construction of Terms 58 Section 11.13. Entire Agreement; No Third Party Beneficiaries 58 AGREEMENT AND PLAN OF MERGER By and Between OCEANFIRST FINANCIAL CORP. AND CENTRAL JERSEY BANCORP This AGREEMENT AND PLAN OF MERGER, dated as of the 26th day of May, 2009 (this “Agreement”), by and between OCEANFIRST FINANCIAL CORP, a Delaware corporation (“OceanFirst”), and CENTRAL JERSEY BANCORP, a New Jersey corporation (“Central Jersey”) (collectively, the “Parties”). WITNESSETH THAT: WHEREAS, the Boards of Directors of OceanFirst and Central Jersey deem it in the best interests of OceanFirst and Central Jersey, respectively, and of their respective shareholders, that OceanFirst acquire all of the outstanding common stock of Central Jersey by means of a merger of Central Jersey with and into OceanFirst (the “Merger”) pursuant to this Agreement in a transaction that qualifies as a reorganization pursuant to Section 368 of the Internal Revenue Code of 1986 (as amended, the “Code”); WHEREAS, Central Jersey owns all of the issued and outstanding capital stock of Central Jersey Bank, National Association, a federally chartered national bank (“Central Jersey Bank”) and, OceanFirst owns all of the issued and outstanding capital stock of OceanFirst Bank, a federally chartered savings bank, and it is contemplated that, subsequent to the Merger and pursuant to the terms of a certain Agreement and Plan of Bank Merger (the “Bank Merger Agreement”), Central Jersey Bank will be merged with and into OceanFirst Bank; and WHEREAS, as an inducement and condition to OceanFirst entering into this Agreement, certain of the directors and executive officers of Central Jersey have entered into Voting Agreements in the form attached hereto as Exhibit A-1 with OceanFirst pursuant to which they have agreed to vote their Central Jersey Shares (as defined herein) in favor of approval of the Agreement; and WHEREAS, as an inducement and condition to Central Jersey entering into this Agreement, certain of the directors and executive officers of OceanFirst have entered into Voting Agreements in the form attached hereto as Exhibit A-2 with Central Jersey pursuant to which they have agreed to vote their OceanFirst Shares (as defined herein) in the favor of the approval of the Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations, warranties and agreements herein contained and intending to be legally bound hereby, the Parties agree that Central Jersey will be merged with and into OceanFirst and that the terms and conditions of the Merger, the mode of carrying the Merger into effect, including the manner of converting the shares of common stock of Central Jersey, $0.01 par value per share, into shares of common stock of OceanFirst, $0.01 par value per share (the “OceanFirst Shares”), and as further described herein, shall be as hereinafter set forth. 1 ARTICLE I. THE MERGER Section 1.1.Consummation of Merger; Closing Date. (a)Subject to the provisions hereof, including, without limitation, Section 2.6 hereof respecting the possible restructuring of the transaction under certain circumstances, Central Jersey shall be merged with and into OceanFirst (which has heretofore and shall hereinafter be referred to as the “Merger”) pursuant to the laws of the States of Delaware and New Jersey, and OceanFirst shall be the surviving corporation (sometimes hereinafter referred to as “Surviving Corporation”). (b)The Merger shall become effective on the date and at the time specified in the Certificate of Merger to be filed with the Delaware Secretary of State pursuant to the Delaware General Corporation Law (“DGCL”) and in the Certificate of Merger to be filed with the State of New Jersey, Department of the Treasury pursuant to the New Jersey Business Corporation Act (“NJBCA”) (such time is hereinafter referred to as the “Effective Time”).Subject to the terms and conditions hereof, unless otherwise agreed upon by OceanFirst and Central Jersey, the Effective Time shall occur on the tenth (10th) business day following the later to occur of (i) the effective date (including expiration of any applicable waiting period) of the last required Consent (as defined herein) of any Regulatory Authority (as defined herein) having authority over the transactions contemplated under this Agreement and the satisfaction or waiver of all of the other terms and conditions of this Agreement (other than the filing of a Certificate of Merger) and (ii) the date on which the shareholders of Central Jersey and OceanFirst Bank approve the transactions contemplated by this Agreement, or such other time as the Parties may agree. (c)The closing of the Merger (the “Closing”) shall take place at the offices of OceanFirst Financial Corp., 975 Hooper Avenue, Toms River, New Jersey 08754, at 10:00 a.m. local time on the day that the Effective Time occurs, or such other date, time and place as the Parties hereto may agree (the “Closing Date”).Subject to the provisions of this Agreement, at the Closing there shall be delivered to each of the Parties hereto the opinions, certificates and other documents and instruments required to be so delivered pursuant to this Agreement. Section 1.2. Effect of Merger.At the Effective Time, Central Jersey shall be merged with and into OceanFirst and the separate existence of Central Jersey shall cease.The Certificate of Incorporation and Bylaws of OceanFirst, as in effect on the date hereof and as otherwise amended prior to the Effective Time, shall be the Certificate of Incorporation and the Bylaws of the Surviving Corporation until further amended as provided therein and in accordance with applicable law. The Surviving Corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a corporation organized under the laws of the State of Delaware and shall thereupon and thereafter possess all other privileges, immunities and 2 franchises of a private, as well as of a public nature, of each of the constituent corporations.All property (real, personal and mixed) and all debts on whatever account, including subscriptions to shares, and all choses in action, all and every other interest, of or belonging to or due to each of the constituent corporations so merged shall be taken and deemed to be transferred to and vested in the Surviving Corporation without further act or deed.The title to any real estate, or any interest therein, vested in any of the constituent corporations shall not revert or be in any way impaired by reason of the Merger.The Surviving Corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the constituent corporations so merged and any claim existing or action or proceeding pending by or against either of the constituent corporations may be prosecuted as if the Merger had not taken place or the Surviving Corporation may be substituted in its place.Neither the rights of creditors nor any liens upon the property of any constituent corporation shall be impaired by the Merger. Section 1.3.Tax Consequences. It is intended that the Merger constitute a reorganization within the meaning of Section368(a) of the Code, and that this Agreement shall constitute a “plan of reorganization” for the purposes of Section368 of the Code. Section 1.4.Further Assurances. From and after the Effective Time, as and when requested by the Surviving Corporation, the officers and directors of Central Jersey last in office shall execute and deliver or cause to be executed and delivered in the name of Central Jersey such deeds and other instruments and take or cause to be taken such further or other actions as shall be necessary in order to vest or perfect in or confirm of record or otherwise to the Surviving Corporation title to and possession of all of the property, interests, assets, rights, privileges, immunities, powers, franchises and authority of Central Jersey. Section 1.5.Directors and Officers. The directors of OceanFirst and OceanFirst Bank prior to the Effective Time shall be the directors of Ocean First and OceanFirst Bank immediately after the Effective Time, except that effective as of the Effective Time two members who are serving on the Central Jersey Board of Directors at the Effective Time, who are “non-officer directors”, and who are designated by the Central Jersey Board prior to that time shall be appointed and shall serve as directors on the board of directors of OceanFirst and OceanFirst Bank.One of the Central Jersey Designees (as defined herein) shall initially have a term on the board of directors of OceanFirst until the 2010 annual meeting of stockholders and until his successor has been elected and qualified, and the second of the Central Jersey Designees shall initially have a term on the board of directors of OceanFirst until the 2011 annual meeting of stockholders and until his successor has been elected and qualified.OceanFirst shall, subject to fiduciary requirements of its board of directors, its governing documents, including the charter and nomination policies and procedures of the Corporate Governance/Nominating Committee and applicable law, include the Central Jersey Designees among the director nominees of OceanFirst to be voted on at the 2010 and 2011 annual meetings of stockholders, respectively.The Central Jersey Designees to the OceanFirst Bank Board of Directors shall both serve until the 2010 annual meeting of stockholders at which time they shall be redesignated as members of the class of directors whose terms expire at the 2010 and 2011 annual stockholders meeting.“Central Jersey Designees” shall mean the persons selected by the Central Jersey Board of Directors from among the directors serving on the Central Jersey Board of Directors on the date hereof, who qualify as “non-officer directors”, and who continue to serve as of the Effective 3 Time and who comply with the director qualification requirements of OceanFirst, including its director retirement policy. The directors of Central Jersey shall resign at the Effective Time. The executive officers of OceanFirst and OceanFirst Bank prior to the Effective Time shall be the executive officers of OceanFirst and OceanFirst Bank immediately after the Effective Time.The executive officers of Central Jersey shall resign at the Effective Time, and beginning at the Effective Time, those executive officers appointed by OceanFirst shall serve as executive officers of OceanFirst or OceanFirst Bank.At the Effective Time, OceanFirst Bank will appoint James S. Vaccaro, President and Chief Executive Officer of Central Jersey (“Vaccaro”), as Executive Vice President and a member of the senior executive management team of OceanFirst Bank. ARTICLE II. CONVERSION OF CONSTITUENTS’ CAPITAL SHARES Section 2.1.Manner of Conversion of Central Jersey Shares. Subject to the provisions hereof, as of the Effective Time and by virtue of the Merger and without any further action on the part of OceanFirst, Central Jersey or the holder of any shares of either of them, the shares of the constituent corporations shall be converted as follows: (a)Each share of capital stock of OceanFirst outstanding immediately prior to the Effective Time shall, after the Effective Time, remain outstanding and unchanged. (b)Each share of common stock of Central Jersey (the “Central Jersey Shares”) held by Central Jersey or by OceanFirst (or any of their subsidiaries), other than such shares held in a fiduciary capacity or as a result of debts previously contracted, shall be canceled and retired and no consideration shall be paid or delivered in exchange therefor. (c)Each Central Jersey Share outstanding immediately prior to the Effective Time, other than such shares the holders of which become entitled to fair value under Section 14A:11-1 of the New Jersey Business Corporation Act (“Dissenting Shares”), shall be converted into the right to receive, 0.50 OceanFirst Shares (such number of OceanFirst Shares, as may be adjusted as provided herein, is hereinafter referred to as the “Per Share Stock Consideration”).Thereafter, subject to Sections 2.3, 2.5, 2.7 and 2.8, each outstanding certificate representing a Central Jersey Share shall represent solely the right to receive the Per Share Stock Consideration. (d)If OceanFirst declares a change in the number of OceanFirst Shares issued and outstanding prior to the Effective Time as a result of a stock split, stock dividend, recapitalization, or similar transaction with respect to such stock, and the record date therefore (in the case of a stock dividend) or the effective date thereof (in the case of a stock split or similar recapitalization for which a record date is not established) shall be at or prior to the Effective Time, or announces a special extraordinary cash dividend with 4 a record date at or prior to the Effective Time, the Per Share Stock Consideration shall be proportionately adjusted. (e)Each share of preferred stock of Central Jersey (the “Central Jersey Preferred Stock”) outstanding immediately prior to the Effective Time shall be converted into one share of preferred stock of OceanFirst which shall have such rights, preferences, privileges and voting powers, and limitations and restrictions, taken as a whole, that are not materially less favorable to the holders thereof than the rights, preferences, privileges and voting powers, and limitations and restrictions of the Central Jersey Preferred Stock immediately prior to the Effective Time, taken as a whole. (f)The warrant for Central Jersey Shares issued to the United States Treasury Department if outstanding immediately prior to the Effective Time shall be converted into the right to receive OceanFirst Shares in accordance with the terms thereof. Section 2.2.RESERVED Section 2.3.Central Jersey Stock Options and Stock Appreciation Rights. (a)As of and immediately prior to the Effective Time, (i) all rights with respect to stock options (“Central Jersey Options”) granted by Central Jersey under the Central Jersey Stock Option Plans set forth in Schedule 2.3 (the “Central Jersey Stock Option Plans”), each of which are listed and described on Schedule 2.3 and which are outstanding at the Effective Time, and (ii) all rights with respect to Central Jersey Stock Appreciation Rights (“SARs”) granted by Central Jersey under the Central Jersey Stock Option Plans each of which are listed and described on Schedule 2.3 and which are outstanding immediately prior to the Effective Time, shall be canceled effective at the Effective Time and shall be converted into the right to receive such number of shares of Central Jersey Stock, to be paid by Central Jersey to the optionholder or SAR holder at or immediately prior to the Effective Time, subject to applicable withholding taxes, equal to the product of (1) a fraction the numerator of which is difference between (A) the fair market value of the Central Jersey Stock immediately prior to the Effective Time and (B) the per share exercise price of each such option or SAR and the denominator of which is the fair market value of the Central Jersey Stock immediately prior to the Effective Time and (2)multiplied by the number of shares that may be purchased pursuant to such option or the number of shares for which rights were granted pursuant to such SAR.At the Effective Time, the shares of Central Jersey Stock paid to the optionholder and SAR holder pursuant to this section shall be converted into the Per Share Stock Consideration at the Effective Time.The cancellation of Central Jersey Options and SARs in exchange for the consideration described in this section shall be deemed a release of any and all rights the holder had or may have had in respect of such Central Jersey Options and SARs.Prior to the Effective Time, Central Jersey shall take all actions necessary to cancel the outstanding Central Jersey Options and SARs as of the Effective Time. (b)Prior to the Effective Time, Central Jersey shall take or cause to be taken all actions required under the Central Jersey Stock Option Plans to provide for the 5 actions set forth in Section 2.3(a).Central Jersey shall cause the termination, effective as of the Effective Time, of all Central Jersey Stock Option Plans. Section 2.4.Fractional Shares. Notwithstanding any other provision of this Agreement, each holder of Central Jersey Shares converted pursuant to the Merger who would otherwise have been entitled to receive a fraction of an OceanFirst Share (after taking into account all certificates delivered by such holder), shall receive, in lieu thereof, cash (without interest) in an amount equal to such fractional part (to the nearest thousandth) of the fair market value of the Per Share Stock Consideration immediately prior to the Effective Time.No such holder will be entitled to dividends, voting rights or any other rights as a shareholder in respect of any fractional share. Section 2.5.Effectuating Conversion. (a)Immediately prior to the Effective Time, OceanFirst will deliver or cause to be delivered to the exchange agent the number of OceanFirst Shares issuable and the amount of cash payable by OceanFirst for Central Jersey Shares.As promptly as practicable after the Effective Time but in no event later than five business days, the exchange agent shall send or cause to be sent to each former holder of record of Central Jersey Shares who did not previously submit a properly completed Election Form (other than holders of Dissenting Shares) transmittal materials (the “Letter of Transmittal”) for use in exchanging their certificates formerly representing Central Jersey Shares for the consideration provided for in this Agreement.The Letter of Transmittal will contain instructions with respect to the surrender of certificates representing Central Jersey Shares and the receipt of the consideration contemplated by this Agreement and will require each holder of Central Jersey Shares to transfer good and marketable title to such Central Jersey Shares to OceanFirst, free and clear of all liens, claims and encumbrances. (b)At the Effective Time, the stock transfer books of Central Jersey shall be closed as to holders of Central Jersey Shares immediately prior to the Effective Time and no transfer of Central Jersey Shares by any such holder shall thereafter be made or recognized and each outstanding certificate formerly representing Central Jersey Shares shall, without any action on the part of any holder thereof, no longer represent Central Jersey Shares.If, after the Effective Time, certificates are properly presented to the exchange agent, such certificates (other than dissenting Shares) shall be exchanged for the consideration contemplated by this Agreement into which Central Jersey Shares represented thereby were converted in the Merger. (c)In the event that any holder of record as of the Effective Time of Central Jersey Shares (other than Dissenting Shares) is unable to deliver the certificate which represents such holder’s Central Jersey Shares, OceanFirst, in the absence of actual notice that any Central Jersey Shares theretofore represented by any such certificate have been acquired by a bona fide purchaser shall deliver to such holder the consideration contemplated by this Agreement and the amount of cash representing fractional OceanFirst Shares to which such holder is entitled in accordance with the provisions of this Agreement upon the presentation of all of the following: 6 (i) An affidavit or other evidence to the reasonable satisfaction of OceanFirst that any such certificate has been lost, wrongfully taken or destroyed; (ii) Such security or indemnity as may be reasonably requested by OceanFirst to indemnify and hold OceanFirst harmless in respect of such stock certificate(s); and (iii) Evidence to the satisfaction of OceanFirst that such holder is the owner of Central Jersey Shares theretofore represented by each certificate claimed by such holder to be lost, wrongfully taken or destroyed and that such holder is the person who would be entitled to present each such certificate for exchange pursuant to this Agreement. (d)If the delivery of the consideration contemplated by this Agreement is to be made to a person other than the person in whose name any certificate representing Central Jersey Shares surrendered is registered, such certificate so surrendered shall be properly endorsed (or accompanied by an appropriate instrument of transfer), with the signature(s) appropriately guaranteed, and otherwise in proper form for transfer, and the person requesting such delivery shall pay any transfer or other taxes required by reason of the delivery to a person other than the registered holder of such certificate surrendered or establish to the satisfaction of OceanFirst that such tax has been paid or is not applicable. (e)No holder of Central Jersey Shares shall be entitled to receive any dividends or distributions declared or made with respect to the OceanFirst Shares with a record date before the Effective Time.Neither the consideration contemplated by this Agreement nor any dividend or other distribution with respect to OceanFirst Shares where the record date thereof is on or after the Effective Time shall be paid to the holder of any unsurrendered certificate or certificates representing Central Jersey Shares, and OceanFirst shall not be obligated to deliver any of the consideration contemplated by this Agreement or any such dividend or other distribution with respect to OceanFirst Shares until such holder shall surrender the certificate or certificates representing Central Jersey Shares as provided for by the Agreement.Subject to applicable laws, following surrender of any such certificate or certificates, there shall be paid to the holder of the certificate or certificates then representing OceanFirst Shares issued in the Merger, without interest at the time of such surrender, the consideration contemplated by this Agreement and the amount of any dividends or other distributions with respect to OceanFirst Shares to which such holder is entitled as a holder of OceanFirst Shares. (f)Notwithstanding anything in this Agreement to the contrary, Certificates surrendered for exchange by any affiliate, within the meaning of Rule 145 promulgated under the Securities Act of 1933, as amended (“Securities Act”), of Central Jersey (“Central Jersey Affiliate”) shall not be exchanged for certificates representing the OceanFirst Shares to which such Central Jersey Affiliate is entitled pursuant to the terms of this Agreement until OceanFirst has received an Affiliate Letter (as defined in Section6.10 hereof) from such person as specified in Section6.10 hereof. 7 Section 2.6.Determination of Alternative Structures. Central Jersey hereby agrees that OceanFirst may at any time change the method of effecting the Merger; provided, however, that no such changes shall (a) alter or change the amount or kind of consideration to be issued to holders of the capital stock of Central Jersey as provided for in this Agreement (the “Merger Consideration”), (b) materially impede or delay consummation of the transactions contemplated by this Agreement, or (c) adversely affect the tax treatment of Central Jersey’s shareholders with respect to the Merger Consideration received pursuant to this Agreement. Section 2.7.Laws of Escheat. If any of the Merger Consideration due or other payments to be paid or delivered to the holders of Central Jersey Shares is not paid or delivered within the time period specified by any applicable laws concerning abandoned property, escheat or similar laws, and if such failure to pay or deliver such consideration occurs or arises out of the fact that such property is not claimed by the proper owner thereof, OceanFirst or the exchange agent shall be entitled to dispose of any such consideration or other payments in accordance with applicable laws concerning abandoned property, escheat or similar laws.Any other provision of this Agreement notwithstanding, none of Central Jersey, OceanFirst, the exchange agent, nor any other Person acting on behalf of any of them shall be liable to a holder of Central Jersey Shares for any amount paid or property delivered in good faith to a public official pursuant to and in accordance with any applicable abandoned property, escheat or similar law. Section 2.8.Dissenting Shares. (a)Any holders of Dissenting Shares shall be entitled to payment for such shares only to the extent permitted by and in accordance with the provisions of the NJBCA; provided, however, that if, in accordance with the NJBCA, any holder of Dissenting Shares shall forfeit such right to payment of the fair value of such shares, such shares shall thereupon be deemed to have been converted into and to have become exchangeable for, as of the Effective Time, the right to receive the Per Share Stock Consideration without interest from OceanFirst. Dissenting Shares shall not, after the Effective Time, be entitled to vote for any purpose or receive any dividends or other distributions and shall be entitled only to such rights as are afforded in respect of Dissenting Shares pursuant to the NJBCA. (b)Central Jersey shall give OceanFirst (i) prompt notice of any written objections to the Merger and any written demands for the payment of the fair value of any shares, withdrawals of such demands, and any other instruments served pursuant to the NJBCA received by Central Jersey and (ii) the opportunity to participate in all negotiations and proceedings with respect to such demands under the NJBCA.
